UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6437



KELVIN J. MILES,

                                           Petitioner - Appellant,

          versus


DEPARTMENT OF PUBLIC SAFETY; MARYLAND PAROLE
COMMISSION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-02-626-S)


Submitted:   May 9, 2002                   Decided:   June 21, 2002


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin Miles appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss on the reasoning of the district court.   See Miles v. Dep’t

of Pub. Safety, No. CA-02-626-S (D. Md. Mar. 1, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2